DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on October 5th, 2021, amended claims are 1, 4, and 10. New claims 21-23 are entered. Claims 5, 19, and 20 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31st, 2019 is in compliance with the provisions of 37 CFR 1.97.  The copy of the non-patent literature publication (item 17 of NPL list, Nanorobots: Where we are Today and Why Their Future Has Amazing Potential by Peter Diamandis) has been deemed legible. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's remarks and amendments with respect to the objections to the specification have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the claim objection have been fully considered. The objection is withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) in Claims 1-18 have been fully considered.  The rejections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejection under 35 U.S.C. 101 in Claim 6 have been fully considered.  The rejection is withdrawn in view of the amendment.
th, 2021 with respect to the rejection of claims 1-4, 6-18, and 21-23 under 35 U.S.C. 103 have been fully considered but are not persuasive. Therefore, the rejections have been maintained, and further clarified in view of the amendments. 
At Pg. 8 of the Reply, Applicant argues that Cooner, Ernst, and their combination do not teach the limitations “receiving information, at a nano-micro device, wherein the information includes force information based on an impact; and communicating an alert signal to a wearable device configured to alert the user based on the force information.” However, Cooner clearly teaches a nano-micro device (sensor array computer; Examiner’s Note: As best understood, a sensor array computer reads on a nano-micro device since it utilizes components of nano and micro sizes) and communicating an alert signal to a wearable device configured to alert the user based on the force information ([0035]) as described in the updated rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-18, and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “nano-micro device” in line 3. The term "nano-micro device" in claim 1 is a unclear term which renders the claim indefinite.  The term "nano-micro device" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claim 4 recites “a medication using a plurality of medication nano-nodes containing a medication” in line 2. It is unclear whether the second recitation of “a medication” is referring to the first recitation of “a medication” or an entirely new element.
Claim 18 recites “the device” in line 1. It is unclear whether “the device” in Claim 18 is referring to the previously recited “nano-micro device” in Claim 1 or the “wearable device” in Claim 1.
Claim 18 recites “a wearable device” in line 1. It is unclear whether “a wearable device” is referring to the previously recited “wearable device” in Claim 1 or an entirely new element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 7, 13-16, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooner (U.S. Publication No. 2013/0150684; previously cited) in view of Ernst et al (U.S. Publication No. 2013/0144542; previously cited).
Regarding Claim 1, Cooner discloses a method comprising: deploying a plurality of nodes (sensor array; [0006]) in or on a user (an individual; [0006]); 
receiving information, at a nano-micro device (sensor array computer; Examiner’s Note: As best understood, a sensor array computer reads on a nano-micro device since it utilizes components of nano and micro sizes), from the plurality of nodes (a sensor array computer, coupled to the accelerometers and gyroscopes, including a processor for receiving data from the accelerometers and gyroscopes pertaining to the individual’s vital), wherein the information includes force information based on an impact (The sensor array comprises one or more multi-axial accelerometers, adapted to measure linear, rotational, and/or angular forces; [0006]); and 
communicating an alert signal to a wearable device configured to alert the user based on the force information (In addition to detecting sports injuries and monitoring vital signs during physical activity, the same headgear can be used to monitor for “shaken baby syndrome”…The accelerometers can be programmed to detect any shaking of the baby in an undesirable capacity by detecting any G-Force applied to the baby's head beyond a certain threshold. As an example, the accelerometers can be programmed in a manner that may send out alerts or provide an audible alert when the baby's head experiences a G-Force movement of 20 Gs…The alerts can also be sent to local electronics receivers (mobile phones, tablets, computers of other types) to act as interfaces to receive the updates; [0035]).
Although Cooner suggests incorporating nano-technology (all the above implementations can easily fit in a small form factor within the skull cap, headgear, or integrated into a helmet if desired; [0021]), Cooner fails to explicitly disclose that the plurality of nodes are the plurality of nano-nodes.
([0007]), so as to provide nano-nodes to measure force in real-time in the liquid medium (force exerted by cells) to carry out medical monitoring ([0087]).
Therefore, since Cooner suggests incorporating nano-technology and Ernst teaches nano-nodes to carry out medical monitoring, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have modified the method of Cooner by incorporating the nano-nodes as taught by Ernst. Such modification would provide a simple substitution of nano-nodes to improve function, which is capable to be implemented into a skull space to measure force in real-time in the liquid medium and notably forces exerted by the cell (e.g., pressure in cerebrospinal fluid).

Regarding Claim 2, Cooner discloses taking an action based on the force information (cortisol test is performed after a head impact, [0024], lines 1-2).  

Regarding Claim 7, Cooner discloses wherein the plurality of nano-nodes are deployed near the top, bottom, left, right, front and back of a brain of the user (Accelerometer placement points 24 may continue to be where the control panel is positioned, around the circumference of the skull to a point just above the ears as well as up the circumference of the skull to a point on the top part of the skull as primary location points for the accelerometers; [0018]; Figure 1).  

Regarding Claim 13, Cooner discloses wherein the plurality of nano-nodes are positioned in a pattern in or on the user (Figure 1 shows sensors 24 positioned on the user in a pattern).  

(Figure 1 shows sensors 24 positioned on the user in a ring pattern), a checkerboard and/or cardinal direction points (Accelerometer placement points 24 may continue to be where the control panel is positioned, around the circumference of the skull to a point just above the ears as well as up the circumference of the skull to a point on the top part of the skull as primary location points for the accelerometers; [0018]; Figure 1).  

Regarding Claim 15, Cooner discloses wherein the plurality of nano-nodes comprise piezoelectric sensors (piezoelectric microphones; [0037]).  

Regarding Claim 16, Cooner discloses wherein a subset of the plurality of nano-nodes are positioned in or on headwear (skull cap, headgear, or integrated into a helmet; [0021]).

Regarding Claim 18, Cooner discloses wherein the device comprises a wearable device (all the above implementations can easily fit in a small form factor within the skull cap, headgear, or integrated into a helmet if desired; [0021]).  

Regarding Claim 22, Cooner discloses determining a distance between at least one first node in the plurality of nodes and at least one second node in the plurality of nodes, wherein determining the distance between the at least one first node in the plurality of nodes and the at least one second node in the plurality of nodes is based on a signal strength of a communication between the at least one first node and the at least one second node (a technique called functional near-infrared scanning (f-NIR). This technique would involve placing infrared light sources as sensors around the circumference of the skull in a pattern that can allow the light sources to be able to penetrate into all regions of the brain…If a preferably halo pattern of infrared emitting light sources is implemented around the band portion of the cap or the headband itself…The ideal detector layout would be to have four detectors placed around each infrared light source approximately 1/2 to 1 inch from the infrared light source itself…The pattern for each light source would be to have a single infrared light source closely surrounded by a square pattern of four detectors. This would provide optimal detection of the reflected signals; [0031]; Examiner’s Note: In this embodiment, the f-NIR technique involves positioning four detectors placed approximately ½ to 1 inch from the infrared light sources. If the light sources are arranged in a halo pattern in order to penetrate into all regions of the brain and the detectors are ideally placed in a square pattern close to the light sources, the distance between at least one first node and at least one second node would be determined in order to provide the optimal detection of the reflected signals).

Regarding Claim 23, Cooner discloses maintaining a distance, between the at least one first node in the plurality of nodes and at least one second node in the plurality of nodes, below a threshold by detecting a signal strength and moving the at least one first node in the plurality of nodes and/or the at least one second node in plurality set of nodes in a direction toward a stronger signal by taking successive measurements (Since the measurement sensors may be mounted to a human head with a skullcap, headband, or other material, it is important to understand and factor in any aspects that may impede accurate measurements. The fact that sensors may not stay in contact with the skin throughout an impact may require further consideration and possible error correction…it is important to measure the distance moved during impact as a potential baseline or normalization component and use that distance in calculating any acceleration or rotation measurements the sensors may provide for assessing potential injury or illness…based on previous testing, a correction measurement could be used to calculate linear and rotational acceleration based on the elasticity or allowed movement of such material. Each material that is used to hold the sensors against the head or other body part could have a different measured obfuscation or alteration of the true measurements which could be recorded and used for calculating accurate results in various applications; [0048]; Examiner’s Note: Although [0048] discloses information on the material that the nodes are attached to, the main purpose of this is to ensure the maintenance of the distances between at least one first node and second node. If the sensors are moved and prove to provide a weaker signal, further consideration and possible error correction is required (which would be done by taking successive measurements). In order to obtain accurate results, testing and correction measurements are completed in order to ensure that the best measurements are taken).

Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Krueger (U.S. Publication No. 2019/0167095; previously cited).
Regarding Claim 3, Cooner and Ernst fail to disclose wherein taking the action includes deploying a medication.  
Krueger is an analogous prior art that discloses a method of determining concussion based on ocular performance. Krueger discloses deploying a medication (if any abnormal physiologic or biochemical parameter is detected [after an impact], a transdermal drug can be released to permeate across the skin to treat the abnormal condition; [0343]).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to have modified the teachings of Cooner and Ernst by incorporating the medication deployment taught by Krueger in order to provide immediate therapy after receiving the diagnosis. 


Although Cooner suggests incorporating nano-technology (all the above implementations can easily fit in a small form factor within the skull cap, headgear, or integrated into a helmet if desired; [0021]), Cooner fails to explicitly disclose that the plurality of nodes are the plurality of nano-nodes.
Ernst is an analogous prior art that discloses an analysis device including a NEMS network, the sensors are provided with nano-technology, so a large number of sensors could be used in relative small space ([0007]), so as to provide nano-nodes to measure force in real-time in the liquid medium (force exerted by cells) to carry out medical monitoring ([0087]).
Therefore, since Cooner suggests incorporating nano-technology and Ernst teaches nano-nodes to carry out medical monitoring, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have modified the method of Cooner by incorporating the nano-nodes as taught by Ernst. Such modification would provide a simple substitution of nano-nodes to improve function, which is capable to be implemented into a skull space to measure force in real-time in the liquid medium and notably forces exerted by the cell (e.g., pressure in cerebrospinal fluid).
Cooner and Ernst fail to disclose injecting the plurality of nano-nodes into a body of the user.
Krueger further discloses wherein deploying the plurality of nodes includes injecting the plurality of nodes into a body of the user (these sensing elements/transducers can be implantable for measuring physiologic, chemical or biochemical abnormalities and abnormal parameters; [0345]).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to have modified the teachings of Cooner and Ernst by incorporating the medication deployment taught by Krueger in order to provide immediate therapy after receiving the diagnosis. 

Krueger discloses location information ([sensors] might be detecting the location and velocity of other impact pads (such as helmets) being worn by other persons in the vicinity; [0175]).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to have modified the teachings of Cooner and Ernst by incorporating the location information taught by Krueger in order to identify the sight of impending impact (Krueger [0075]). 

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Dhar et al (U.S. Publication No. 2019/0223792; previously cited).
Regarding Claim 4, Cooner and Ernst fail to disclose wherein taking the action includes deploying a medication using a plurality of medication nano-nodes containing a medication, wherein the plurality of medication nano-nodes are deployed within the user, wherein taking the action further includes sending a medicate signal from the plurality of nano-nodes to the plurality of medication nano-nodes to deploy the medication.  
Dhar is an analogous prior art that discloses a method comprising drug delivery network system for treating head injury ([0088]). Dhar discloses the drug delivery system wherein deploying a medication using a plurality of medication nano-nodes containing a medication (one or more sensors and drug dispensers contained within or upon the receptacle; [0070]; devices can be miniaturized to fit in the oral cavity by use of mico or nano-electronics and micro- or nano-technology; [0018]), wherein the plurality of medication nano-nodes are deployed within the user (the receptacle is configured to be inserted in an oral cavity of an animal or human; [0021]), wherein taking the action further includes sending a medicate signal (a controller configured for providing the control signals , intensity , duration , timing , sequence; [0114]) from the plurality of nano-nodes to the plurality of medication nano-nodes to deploy the medication (The system can include one or more medical devices or medication dispensers. Further enhancements include a fully integrated treatment facility, a system in which one or more drug dispensers and sensors is activated by another sensors and drug dispenser, device or remote controller, network modes including transmission through WiFi or other wireless modes, and systems in which at least one auxiliary smart sensors and drug dispenser receptacle for a drug dispenser and sensors is configured to serve one or more secondary functions within the animal or human's oral cavity; [0078]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner and Ernst to incorporate the plurality of medication nano-nodes taught by Dhar. Such modification would provide a method to deploy a drug to a user when a force is detected. The nano-nodes are capable of being placed within a small space (e.g., oral cavity, skull cavity) without creating an uncomfortable feeling to the user, and the medication is applied to effectively relieve the symptoms from the abnormal conditions.

Regarding Claim 21, Cooner and Ernst fail to disclose wherein at least one nano-node of the plurality of nano- nodes includes a communication device configured to utilize in vivo communication including electrical current induction.  
Dhar discloses wherein at least one nano-node of the plurality of nano- nodes includes a communication device (communication; [0068]; nano-wireless communication capabilities; [0077]) configured to utilize in vivo communication including electrical current induction (iontophoresis is used to enhance oral drug delivery. Iontophoresis involves the application of physiologically acceptable electrical currents (0.1-1.0 mA/cm2) to drive charged molecules into the oral tissue by electrostatic effects, and hence, ionic drugs can pass through the oral mucosa into the body by the created potential gradient; [0065]; [0151]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner and Ernst to incorporate the in vivo communication taught by Dhar. Such modification would enable tracking of the medication through the user (Dhar [0068]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Fastert et al (U.S. Publication No. 2014/0188426; previously cited).
Regarding Claim 6, Cooner discloses determining a level of concussion based on the force information (the accelerometers can be programmed to detect any shaking of the baby in an undesirable capacity by detecting any G-Force applied to the baby's head beyond a certain threshold; [0035]; [0050]).
Cooner and Ernst fail to disclose wherein a force amount below a first threshold is not a concussion, the force amount between the first threshold and a second threshold is a mild concussion, and the force amount above the second threshold is a severe concussion.  
Fastert is an analogous prior art which discloses a method for monitoring the force and impact which might cause a concussion. Fastert discloses wherein a force amount below a first threshold (first threshold) is not a concussion, the force amount between the first threshold and a second threshold (second threshold) is a mild concussion, and the force amount above the second threshold is a severe concussion (an impact above the first threshold but below a second threshold can be categorized as a mild impact, an impact above the second threshold but below a third impact can be categorized as a medium impact, and impact above the third threshold can be categorized as a severe impact; [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner and Ernst to determine a level of concussion based on the force information, by including two threshold values to classify the levels of impact. Such modification would provide the method the ability to differentiate between mild to severe concussions.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Waldorf et al (U.S. Publication No. 2013/0278899; previously cited).
Regarding Claim 8, Cooner and Ernst fail to disclose analyzing body movements of the user.  
Waldorf is an analogous prior art that discloses a method for evaluation of brain function, comprising analyzing body movement of the user (eye movement; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner and Ernst by incorporating the body movement analysis taught by Waldorf. Such modification would provide a method a supplementary test, i.e. tracking eye movement, for detecting head injury.

Regarding Claim 9, Cooner and Ernst fail to disclose wherein analyzing the body movements of the user includes using eyewear with one or more cameras configured to monitor eyes of the user to detect irregular eye movement.  
Waldorf discloses wherein analyzing the body movements of the user includes using eyewear (OculoKinetic Device; Figure 2C) with one or more cameras (Ocular Measurement Devices 102B; Figure 2C; [0041]; camera; [0048]) configured to monitor eyes of the user to detect irregular eye movement (abnormal ocular responses; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner and Ernst by incorporating the body movement analysis taught by Waldorf. Such modification would provide using irregular eye movement as a reference to confirm whether or not a concussion exits.

Regarding Claim 10, Cooner and Ernst fail to disclose wherein the irregular eye movement is determined by tracking the eyes of the user when no concussion exists to generate training data and comparing the training data with current eye movement data.  
Waldorf discloses a method for detecting head injury, wherein the irregular eye movement is determined by tracking the eyes of the user when no concussion exists to generate training data and comparing the training data with current eye movement data (eye movement test described above, and related to the claim of intra-personal baseline comparisons, how well a test subject does this (these) task(s) may be compared to their ability to have accomplished the same prior to any head injury/concussion; [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner and Ernst by incorporating the detection of irregular eye movement taught by Waldorf. Such modification would provide a reference when a user is normal, i.e., with no concussion, as a standard to distinguish the irregular eye movement.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cooner, Ernst, and Waldorf as applied to claim 8 above, and further in view of Geisinger et al (U.S. Publication No. 2019/0365594; previously cited).

Geisinger discloses a method of using a virtual reality for medical treatment, wherein analyzing the body movement (eye tracking; [0164]) of the user includes the user playing a virtual reality video game while wearing a virtual reality headset (virtual reality apparatus; Abstract), and tracking the eyes of the user with one or more camera (camera lens; [0022]) in the virtual reality headset (a player may use the system to play a virtual reality game that requires eye tracking; [0238]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner, Ernst, and Waldorf by incorporating virtual reality game taught by Geisinger. Such modification would provide a scenario for tracking the eye movement in a more entertaining way to attract the user by playing a virtual reality video game.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791 
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791